Citation Nr: 0908147	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota which denied the benefit sought on 
appeal.  

In February 2005, the appellant presented testimony at a 
personal hearing conducted at the RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the Veteran's claims folder.

In July 2005, the Board remanded the matter to comply with 
the duty to notify, obtain records from the M.C., and to 
determine whether the Veteran had service in Vietnam.  In 
July 2005, the appellant was provided with adequate notice 
and was given the opportunity to identify additional medical 
providers that treated the Veteran and to complete the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, in 
order for the RO to obtain any additional records from the 
M.C.  However, the record indicates that the appellant did 
not identify any additional medical treatment or complete the 
necessary release.  38 C.F.R. § 3.159(c)(1)(i), (ii).  In 
June 2006, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) responded that it was unable to 
document or verify that herbicides were located at the Ubon 
Royal Thai Air Force Base and the available unit histories 
did not mention the arrival or departure of individual unit 
members of aircraft flight paths.  Further, as will be 
discussed more thoroughly below, the more persuasive medical 
evidence reflected that the Veteran's cause of death was not 
from a disease listed under 38 C.F.R. §§ 3.307(a)(6); 
3.309(e) and there is no persuasive evidence indicating that 
his cause of death was related to Agent Orange exposure.  
Thus, additional efforts to attempt to verify that the 
Veteran was exposed to herbicides are not necessary.  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's July 2005 remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

Additionally, in January 2007, the Board notified the 
appellant that her claim was subject to a stay on the 
adjudication of cases affected by the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Haas 
v. Nicholson, 20 Vet. App. 257 (2006).  In Haas, the claimant 
served on a naval vessel that operated off the coast of 
Vietnam; he never went ashore.  He subsequently submitted 
claims of service connection for diabetes mellitus and 
peripheral neuropathy, under regulations providing 
presumptive service connection to veterans who "served in 
the Republic of Vietnam" and subsequently developed certain 
disabilities associated with herbicide exposure.  See 
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a).  VA denied his 
claim, explaining that the presumption of herbicide exposure 
did not apply to his service as the applicable regulation, 
38 C.F.R. § 3.307(a)(6)(iii), interpreted the phrase "served 
in the Republic of Vietnam" to mean that a veteran's service 
must have involved "duty or visitation" in the Republic of 
Vietnam.  

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal.  See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never 
went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  The Federal Circuit further held that VA's 
amendment to its Adjudication Procedure Manual excluding 
veterans who had not set foot in Vietnam was not invalid nor 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in May 
1996, and the immediate cause of death was listed as 
metastatic colon cancer.

3.  At the time of the Veteran's death, service connection 
had been established for pains in the left shoulder, back, 
and arms since September 14, 1968.

4.  The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury, 
to include exposure to Agent Orange, incurred in active 
service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 
3.309(e), 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that the content of the July 2005 letter is 
sufficient to comply with the Court's holding in Hupp.  
Although the notice was provided after the additional 
adjudication of the appellant's claim in February 2003, the 
claim was subsequently readjudicated in a June 2006 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In that 
regard, the Board notes that although the Veteran was 
service-connected for pains in the left shoulder, back, and 
arms, the appellant does not contend that these orders 
contributed in any way to his death.  Rather, she asserted 
that the cause of the veteran's death, cancer, had been 
incurred in service as a result of his exposure to Agent 
Orange.  Through her testimony during her February 2005 
personal hearing as well as in statements she has submitted, 
the appellant has shown actual knowledge of the information 
needed to establish a claim of service connection for 
disabilities based on exposure to Agent Orange in Vietnam.  
Sanders v. Nicholson, 487 F.3d 881 (2007) cert. granted, 76 
U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209).  The July 
2005 letter included notification of the information and 
evidence needed to substantiate a DIC claim as well as the 
information VA and the appellant were responsible for 
obtaining.  The Board finds that this letter is sufficient to 
meet VA's notice obligations.  See Hupp, supra ("It follows 
therefore that when a claimant's DIC application and 
accompanying evidence expressly raises a specific issue 
regarding a particular element of a claim, VA is required to 
provide notice that (1) informs the claimant of how to 
substantiate the assertion advanced and (2) takes into 
account the evidence submitted in connection with the 
application).  In this case, the fact that the notice did not 
address either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the appellant at 
every stage of this case.  All available service treatment 
records as well as all identified VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the claim.  Although a medical opinion 
regarding the Veteran's cause of death was not obtained, the 
Board notes one was not necessary to decide this claim.  See 
DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 
5103A(a), and not (d), applies to DIC claims, and requires 
that VA need only obtain a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit").  Moreover, the Board notes that 38 U.S.C. § 
5103A(a) does not always require VA to assist the claimant in 
obtaining a medical opinion or examination.  Under section 
5103A(a), VA only needs to make reasonable efforts to assist 
a claimant in obtaining a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit."  In this case, as there is no persuasive medical 
evidence to indicate that the Veteran's death was related to 
his military service to include Agent Orange exposure, a 
medical opinion was not necessary.  VA has also assisted the 
appellant and her representative throughout the course of 
this appeal by providing them with a SOC and SSOC, which 
informed them of the laws and regulations relevant to her 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
According to the VA Adjudication Procedure Manual, M21-1MR, 
part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter 
"M21-1MR"), service in the Republic of Vietnam means service 
in the RVN or its inland waterways, or service in other 
locations if the conditions of service involved duty or 
visitation in the RVN.  Service in the Republic of Vietnam 
under 38 C.F.R. § 3.307(a)(6)(iii) requires the service 
member's presence at some point on the landmass or the inland 
waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. 
Cir. 2008)  See also VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, a veteran 
may establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in May 1996.  The immediate cause of death was 
listed as metastatic colon cancer.  There were no other 
significant conditions or underlying causes listed.

At the time of the Veteran's death, service connection had 
been established for pains in the left shoulder, back, and 
arms.  However, the appellant does not contend, nor does the 
evidence show, the Veteran's service-connected disorder was a 
principal or contributory cause of his death.  Pains in the 
left shoulder, back, and arms were not listed on the 
certificate of death and the evidence of record did not 
reflect any complaints or treatment for these disorders at 
the time of his death.  Therefore, the Board concludes that 
the Veteran's service-connected pains in the left shoulder, 
back, and arms were not a principal or contributory cause of 
death.

Rather, the appellant contends that service connection should 
be granted for lung cancer as the result of exposure to Agent 
Orange in Vietnam.  During her February 2005 hearing, the 
appellant testified that the Veteran had primary lung cancer 
instead of lung cancer that metastasized from colon cancer.  
However, a review of the medical evidence indicates that the 
Veteran did not have primary lung cancer.  On the contrary, 
more persuasive medical evidence shows that the Veteran had 
colon cancer that metastasized to his brain and lung.  

In this regard, the post-service medical evidence related to 
the Veteran's colon and lung cancer reflected that in a 
January 1989 record obtained from the M.C., the Veteran was 
found to have primary sigmoid carcinoma with regional 
metastasis and underwent an anterior resection of the 
descending colon and portion of the sigmoid.  A July 1995 
record from S.M.H. reflected that the Veteran underwent a 
gross total resection of the cerebellar vermin mass which 
proved to be metastatic (primary) colon cancer.  He was 
diagnosed with metastatic colon cancer, cerebellar vermis 
metastases status post resection, history of colon cancer, 
right lung nodule with lymphadenopathy, and gait ataxia and 
diplopia secondary to metastatic colon cancer.  A July 1995 
CT of the abdomen and pelvis from the M.C. demonstrated a 
small, benign simple cyst in the posterior segment of the 
right hepatic lobe and there was no evidence of abdominal 
metastasis from the Veteran's prior known colon primary.  A 
CT scan of the chest showed a right lung and lymphadenopathy 
consistent with carcinoma.  An August 1995 M.C. record 
reflected that the CT scan of the chest and abdomen was 
reviewed and the radiologist felt that the pattern in the 
lung was more consistent with a new bronchogenic carcinoma 
because of the hilar adenopathy then its metastasis from a 
colon cancer.  Importantly, in August 1995, a cytology report 
from the M.C. revealed that a specimen of lung tissue 
contained adenocarcinoma consistent with metastatic colon 
carcinoma.  An October 1995 record from S.M.H. that was sent 
to Dr. J.R. summarized that a lung biopsy confirmed colon 
carcinoma metastases in August 1995.  

In December 2001, Dr. J.R. noted that in 1995 the Veteran was 
noted to have a lung nodule and afterwards had liver and bone 
metastasis the following year.  The Veteran had been treated 
for presumed metastatic colon cancer but, in fact, the 
pattern with a pulmonary nodule and brain metastasis could be 
consistent with a new lung primary with a brain metastasis 
since lung cancer more often metastasizes to the brain then 
does colon cancer.  He stated that the lung primary itself 
was not biopsied.  He reasoned that since lung cancer 
generally does not respond to chemotherapy, it would have 
been appropriate to treat him for the type of tumor that does 
respond, but he could have had, in fact, a primary lung 
cancer with metastatic disease.  

Although the Board acknowledges the July 1995 CT scan of the 
chest and Dr. J.R.'s December 2001 letter, the Board affords 
more probative weight to the August 1995 cytology report 
which revealed that the specimen of lung tissue contained 
adenocarcinoma consistent with metastatic colon carcinoma.  
The Board finds it significant that after the radiologist's 
interpretation that the pattern in the lung was more 
consistent with a new bronchogenic carcinoma, further testing 
was conducted; i.e. the August 1995 biopsy of the nodule 
within the lateral segment of the right middle lobe.  The 
medical evidence reflected that after the biopsy, it was 
confirmed that colon carcinoma had metastasized to the brain 
and lung, as reflected on the October 1995 report from S.M.H.  

Regarding Dr. J.R.'s letter, the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Dr. J.R.'s statement that the lung was not biopsied 
is contradicted by the August 1995 cytology report and 
October 1995 record which showed that a lung biopsy confirmed 
colon carcinoma metastases.  Moreover, J.R. indicated that 
the pulmonary nodule and brain metastasis could be entirely 
consistent with a new lung primary.  The use of the word 
"could," as in this case, makes the doctor's opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  Thus, because it was indicated that the 
August 1995 biopsy confirmed the diagnosis of metastatic 
colon cancer to the lung and Dr. J.R.'s letter has been shown 
to be speculative and contradicted by the lung biopsy, the 
Board affords the August 1995 biopsy results more probative 
weight.  

Additionally, the February 2002 article which stated that 
lung cancer often spreads to the brain or bones is not 
persuasive evidence in support of the appellant's claim.  
This evidence is general in nature, and more importantly, 
although the radiologist concluded that lung cancer more 
often metastasizes to the brain then does colon cancer, which 
is supported by this article, this theory of causation was 
later amended after the August 1995 biopsy.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Thus, the 
Board affords this article little probative value.  In sum, 
the more persuasive evidence reflects that the Veteran had 
colon cancer that metastasized to his lung.   

As the evidence does not show that the Veteran had primary 
lung cancer, the Board will consider whether the metastatic 
colon cancer was causally or etiologically related to his 
military service.  The evidence does not show that it was.  
The service treatment records were absent for complaints, 
treatment, or diagnoses of any colon, lung, or brain related 
problems.  As noted above, the Veteran was first diagnosed 
with colon cancer in 1989, which returned in 1995.  With 
regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of colon 
cancer, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that colon cancer had its onset in service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Therefore, the Board finds that 
metastatic colon cancer did not manifest in service or for 
many years thereafter.

Moreover, in addition to the lack of evidence showing that 
metastatic colon cancer manifested during service or within 
close proximity thereto, there is no persuasive evidence 
indicating that exposure to Agent Orange was a principal or 
contributory cause of his death.  Metastatic colon cancer is 
not a disability that is shown to be associated with Agent 
Orange exposure as it is not listed among the disorders for 
which a presumption based on herbicide exposure is warranted 
under § 3.309(e).  Therefore, the Board finds that 
entitlement to service connection under the presumptive 
provisions in the law regarding diseases due to herbicide 
exposure is not warranted.  

Additionally, as the evidence does not indicate that 
herbicides contributed in any way to his death, a discussion 
regarding whether he was exposed to Agent Orange is not 
necessary.  Even assuming without deciding that the Veteran 
was exposed to Agent Orange, there is no persuasive evidence 
indicating that any such exposure was related to the 
metastatic colon cancer.  Stefl, 21 Vet. App. at 120.  In 
fact, the medical evidence is completely absent for any 
mention of a relationship between Agent Orange and metastatic 
colon cancer.  Although the appellant and the Veteran's 
friends might sincerely believe that exposure to Agent Orange 
caused the Veteran's colon cancer, lung cancer, or otherwise 
contributed to his death, they, as laypeople, are not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In sum, the evidence of record does not link the Veteran's 
cause of death to his military service.  In fact, as noted 
above, there was no event, disease, or injury in service, to 
include exposure to Agent Orange, to which the Veteran's 
death could be related.  As such, the Board concludes that 
the veteran's metastatic colon cancer did not manifest in 
service and was not causally or etiologically related to 
military service.  Therefore, the Board finds that a 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  Because the preponderance of the evidence is against 
the appellant's claim, the benefit of the doubt provision 
does not apply.  Accordingly, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


